Case 2:19-cv-10048-JAK-AS Document 26 Filed 02/21/20 Page 1 of 5 Page ID #:178




 1   MICHAEL C. MARTINEZ (SBN 275581)
 2   mmartinez@democracyforward.org
     KARIANNE M. JONES*
 3   kjones@democracyforward.org
 4   DEMOCRACY FORWARD FOUNDATION
     P.O. Box 34553
 5   Washington, D.C. 20043
 6   Telephone: (202) 448-9090
 7
     * Admitted pro hac vice
 8
 9   JI-IN LEE HOUCK (SBN 280088)
     jiin@stalwartlaw.com
10   STALWART LAW GROUP
11   1100 Glendon Ave., Suite 1840
     Los Angeles, California 90024
12
     Telephone: (310) 954-2000
13
14   Counsel for Plaintiff

15                         UNITED STATES DISTRICT COURT
16                        CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
17
18
       STUDENT DEBT CRISIS,                         NO. 2:19-CV-10048-JAK-AS
19
20                              Plaintiff,          JOINT STIPULATION TO ALLOW
21        v.                                        PLAINTIFF TO FILE FIRST
                                                    AMENDED COMPLAINT [FED. R.
22     CONSUMER FINANCIAL                           CIV. P. 15(a)(2)]
23     PROTECTION BUREAU, et al.,
24
25
26
27
28

     ______________________________________________________________________________
     Joint Stipulation to Allow Plaintiff to File an Amended Complaint
     No. 2:19-cv-10048-JAK-AS
Case 2:19-cv-10048-JAK-AS Document 26 Filed 02/21/20 Page 2 of 5 Page ID #:179




 1          Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff Student Debt
 2
     Crisis and Defendants the Consumer Financial Protection Bureau (“CFPB”);
 3
 4   Kathleen Kraninger, in her official capacity as Director of the CFPB; the U.S.
 5   Department of Education; and Elisabeth DeVos, in her official capacity as
 6
     Secretary of Education, through their respective counsel, hereby agree and
 7
 8   stipulate to allow Plaintiff to file a First Amended Complaint.
 9
            This is the parties’ first stipulation to allow Plaintiff to file an amended
10
11   complaint, and it is being entered into for the following reasons that constitute
12
     good cause:
13
14          1. Plaintiff filed the above captioned case on November 25, 2019.

15   Defendants' response deadline is currently March 2, 2020.
16
            2. Plaintiff complaint brings six counts under the Administrative Procedure
17
18   Act.
19
            3. Count 6 relates to the lack of a Memorandum of Understanding (“MOU”)
20
21   between the CFPB and Department of Education as required by 12 U.S.C. § 5535.
22          4. Plaintiff understands that on January 31, 2020, the CFPB and Department
23
     of Education entered into a MOU under 12 U.S.C. § 5535. As a result, Plaintiff
24
25   will no longer pursue count 6 and has agreed to dismiss it. Since count 6 is the
26
     only count against the Department of Education and Secretary DeVos, Plaintiff
27
28   will also dismiss them as parties to this case. The rest of the counts will remain.

     ______________________________________________________________________________
     Joint Stipulation to Allow Plaintiff to File an Amended Complaint
     No. 2:19-cv-10048-JAK-AS
Case 2:19-cv-10048-JAK-AS Document 26 Filed 02/21/20 Page 3 of 5 Page ID #:180




 1           5. Plaintiff requests leave to file a First Amended Complaint (attached as Ex.
 2
     B).
 3
 4           6. Defendants will respond to the First Amended Complaint by April 6,
 5   2020.
 6
             7. If Defendants’ responsive pleading is a motion to dismiss, Plaintiff’s
 7
 8   opposition will be due by April 27, 2020 and Defendants’ reply will be due by
 9
     May 11, 2020.
10
11           8. If Defendants’ responsive pleading is a motion to dismiss, Defendants
12
     anticipate requesting a hearing date of June 15, 2020.
13
14           WHEREFORE, the parties stipulate and agree to the foregoing, and

15   respectfully request the Court issue an order providing Plaintiff leave to file a First
16
     Amended Complaint.
17
18           Respectfully submitted this 21st day of February, 2020.
19
20                                               s/ Michael C. Martinez
                                                 MICHAEL C. MARTINEZ (SBN 275581)
21
                                                 mmartinez@democracyforward.org
22                                               KARIANNE M. JONES*
23                                               kjones@democracyforward.org
                                                 DEMOCRACY FORWARD
24                                               FOUNDATION
25                                               P.O. Box 34553
                                                 Washington, D.C. 20043
26
                                                 Telephone: (202) 448-9090
27
28                                               *Admitted pro hac vice


     ______________________________________________________________________________
     Joint Stipulation to Allow Plaintiff to File an Amended Complaint
     No. 2:19-cv-10048-JAK-AS
Case 2:19-cv-10048-JAK-AS Document 26 Filed 02/21/20 Page 4 of 5 Page ID #:181




 1
 2                                               JI-IN LEE HOUCK (SBN 280088)
                                                 jiin@stalwartlaw.com
 3                                               STALWART LAW GROUP
 4                                               1100 Glendon Ave., Suite 1840
                                                 Los Angeles, California 90024
 5                                               Telephone: (310) 954-2000
 6
                                                 Counsel for Plaintiff
 7
 8   Dated: February 21, 2020                    NICOLA T. HANNA
                                                 United States Attorney
 9                                               DAVID M. HARRIS
                                                 Assistant United States Attorney
10                                               Chief, Civil Division
                                                 JOANNE S. OSINOFF
11                                               Assistant United States Attorney
12                                               Chief, General Civil Section

13                                                   /s/ Daniel A. Beck
                                                 DANIEL A. BECK
14                                               Assistant United States Attorney
                                                 Attorneys for Defendants United States
15                                               Department of Education and Elisabeth
                                                 Devos in her official capacity as Secretary
16                                               of Education
17   Dated: February 21, 2020                    MARY McLEOD
18                                               General Counsel
                                                 JOHN R. COLEMAN
19
                                                 Deputy General Counsel
20                                               LAURA M. HUSSAIN
21                                               Assistant General Counsel
22                                               /s/ Bernard J. Barrett
23                                               BERNARD J. BARRETT
                                                 Senior Litigation Counsel
24
                                                 Attorneys for Defendants United States
25                                               Consumer Financial Protection Bureau and
26                                               Kathleen Kraninger in her official capacity
                                                 as Director of the Consumer Financial
27                                               Protection Bureau
28

     ______________________________________________________________________________
     Joint Stipulation to Allow Plaintiff to File an Amended Complaint
     No. 2:19-cv-10048-JAK-AS
Case 2:19-cv-10048-JAK-AS Document 26 Filed 02/21/20 Page 5 of 5 Page ID #:182




 1   *Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed, and
 2   on whose behalf the filing is submitted, concurs in the filing’s content and have
     authorized filing
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________
     Joint Stipulation to Allow Plaintiff to File an Amended Complaint
     No. 2:19-cv-10048-JAK-AS
